969 F.2d 1022
76 Ed. Law Rep. 396
Christine FRANKLIN, Plaintiff-Appellant,v.The GWINNETT COUNTY PUBLIC SCHOOLS, a Local Education Agency(LEA), Dr. William Prescott, an Individual,Defendants-Appellees.
No. 89-8393.
United States Court of Appeals,Eleventh Circuit.
Aug. 31, 1992.

Michael Weinstock and Stephen M. Katz, Weinstock & Scavo, P.C., Atlanta, Ga., for plaintiff-appellant.
E. Freeman Leverett, Heard, Leverett & Phelps, Elberton, Ga., for amicus, Georgia School Boards Assoc., Inc.
Frank C. Bedinger, III, Allen R. Heath, Freeman & Hawkins, Atlanta, Ga., Walt M. Britt, Pruitt & Britt, Buford, Ga., Arnold Wright, Jr., Atlanta, Ga., and Victoria Sweeny, Tennant, Davidson, Thompson & Sweeny, P.C., Lawrenceville, Ga., for Gwinnett County Public Schools and William Prescott.
David R. Boyd and J. Dorman Walker, Jr., Balch & Bingham, Montgomery, Ala., for amicus AASB.
Appeal from the United States District Court for the Northern District of Georgia, Orinda D. Evans, Judge.
Before HATCHETT, Circuit Judge, HILL and HENLEY*, Senior Circuit Judges.
ON REMAND FROM SUPREME COURT OF UNITED STATES
PER CURIAM.


1
In due course after having rendered its opinion on certiorari in subject case, Franklin v. Gwinnett County Public Schools, --- U.S. ----, 112 S.Ct. 1028, 117 L.Ed.2d 208 (1992), the Supreme Court of the United States entered its judgment reversing with costs the decision of this court reported as Franklin v. Gwinnett County Public Schools, 911 F.2d 617 (11th Cir.1990), and remanding said cause to this court for further proceedings in conformity with the opinion of the Supreme Court.


2
It appearing that further proceedings will be required in the United States District Court for the Northern District of Georgia, said cause is here and now REMANDED to said court for further proceedings in conformity with the opinion of the Supreme Court and with this order.


3
Costs are adjudged in favor of Christine Franklin as mandated by the Supreme Court.



*
 Honorable J. Smith Henley, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by designation